Citation Nr: 1020300	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for a hiatal 
hernia/gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel







INTRODUCTION

The appellant served on active duty from November 1976 to 
November 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in August 2009, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.

The issue of bilateral carpal tunnel syndrome being remanded 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence does not establish that 
a hiatal hernia/GERD is related to service.  


CONCLUSION OF LAW

A hiatal hernia/GERD was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304.  (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The July 
2003, July 2006, and May 2008 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in September 2009 and the opinion provided is 
adequate.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in July 
2006 and May 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's August 2009 remand.  Thus, the 
Board is able to proceed with a determination.  

The appellant asserts entitlement to service connection for a 
hiatal hernia/ GERD.  Having considered the evidence, the 
Board finds that service connection is not warranted.  

Initially, and as noted in the Board's April 2008 remand, 
while the appellant has asserted combat, a May 2007 rating 
decision reflects the AOJ's determination that the appellant 
did not engage in combat with the enemy via notation of 
combat code "1."  In addition, his DD Form 214 shows his 
military occupational specialty (MOS) was armor crewman and 
light wheel vehicle mechanic and his awards and decorations 
are not indicative of combat.  The Board notes that the 
appellant has not provided evidence that he engaged in combat 
with the enemy, despite having had ample time to do so.  
Regardless, the Board finds that the competent and probative 
evidence does not establish a nexus between a hiatal 
hernia/GERD and service.  

In concluding that to relate a hiatal hernia/GERD to service 
would be resorting to mere speculation, the September 2009 VA 
examiner noted that while service treatment records reflect 
complaints of abdominal and stomach pain, to include in 
December 1977 and March 1978, no pathogens were identified, 
and that the nature and/or location of the pain was not 
typical of pain associated with a hiatal hernia or GERD.  In 
addition, the examiner noted that right lower quadrant pain 
in May 1980 was reported in association with intestinal colic 
secondary to dietary habits.  The September 2009 VA examiner 
unequivocally concluded that there were no documented in-
service complaints that could be construed as relating to a 
hiatal hernia or GERD.  

The Board notes that the November 1976 service entrance 
examination report shows that the abdomen and viscera were 
normal, and complaints of spitting up blood in December 1992 
were assessed in association with sinusitis.  Records, dated 
in February 1993 and September 1995, reflect normal active 
bowel sounds and the abdomen was noted to be soft, nontender, 
and nonedematous.  In addition, an October 1995 examination 
report shows that the abdomen and viscera were normal, and 
while the appellant noted in a March 2005 VA Form 9 that many 
times during service he ate at erratic hours and was able to 
obtain antacids from field medics, on the accompanying 
medical history to an October 1995 examination report, he 
specifically denied having or having had frequent indigestion 
and/or stomach or intestinal trouble.  In addition, the July 
1998 separation examination report shows that the abdomen and 
viscera were normal, and as noted by the September 2009 VA 
examiner, on the accompanying medical history to the July 
1998 examination report, the appellant specifically denied 
having or having had frequent indigestion, and stomach, 
liver, or intestinal trouble.  

The September 2009 VA examiner added that while an incidental 
finding of a hiatal hernia and/or reflux was identified at 
the time of a post-service upper gastrointestinal study in 
April 1999, accomplished in association with intractable 
hiccups, due to the lack of documentation in the service 
treatment records of any chronic gastrointestinal symptoms 
that could be associated with a hiatal hernia or GERD, he was 
unable to relate a hiatal hernia/GERD to service without 
resorting to mere speculation.  The Board notes that a 
medical opinion is not inadequate merely because it is 
inconclusive.  Roberts v. West, 13 Vet. App. 185, 189 (1999).  
In this case, the Board finds that the September 2009 VA 
opinion is adequate, as the examiner's conclusion is 
supported with sufficient rationale and explanation.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The 
appellant's extensive VA treatment records fail to indicate 
any link between a hiatal hernia/GERD and service.

A determination as to whether the appellant has current 
disability related to service requires competent evidence.  
The appellant is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA 




must consider the competency of the lay evidence and cannot 
outright reject such evidence on the basis that such evidence 
can never establish a medical diagnosis or nexus.  This does 
not mean, however, that lay evidence is necessarily always 
sufficient to identify a medical diagnosis, but rather only 
that it is sufficient in those cases where the lay person is 
competent and does not otherwise require specialized medical 
training and expertise to do so, i.e., the Board must 
determine whether the claimed disability is a type of 
disability for which a lay person is competent to provide 
etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  

In this case, the Board has accorded more probative 
value to the September 2009 VA opinion to the effect 
that the competent and probative evidence does not 
establish a relationship between a hiatal hernia/GERD 
and service, and finds the opinion to be adequate for 
a determination.  The examiner reviewed the claims 
file, the opinion provided is consistent with the 
contemporaneous records, and a fully articulated 
rationale was provided based on objective findings, 
reliable principles, and sound reasoning.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a hiatal hernia/GERD is denied.  



REMAND

The appellant asserts entitlement to service 
connection for bilateral carpal tunnel syndrome on a 
direct basis, and as reflected in the Board's April 
2008 remand, the AOJ's June 14, 2007 request for an 
opinion notes that he has also claimed his carpal 
tunnel syndrome is a symptom of his service-connected 
prolactinoma, pituitary adenoma, and central 
hypothyroidism.  In the March 2005 VA Form 9, the 
appellant referenced literature submitted pertaining 
to pituitary tumors and carpal tunnel syndrome, as 
well as hypertension.  The Board notes that the May 
2007 rating decision reflects service connection has 
been established for disabilities to include 
hypertension, prolactinoma, pituitary adenoma, and 
central hypothyroidism.  

The Board notes that except as provided in 38 C.F.R. § 
3.300(c), disability that is proximately due to or the 
result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2009).  This 
includes an increase in disability.  When aggravation 
of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-
connected condition, such veteran shall be compensated 
for the degree of disability over and above the degree 
of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The September 2009 VA examiner concluded that 
bilateral carpal tunnel syndrome is not likely 
directly related to service.  An opinion as to 
secondary service connection has not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the September 2009 VA examiner, if 
available; otherwise another VA examiner.  
The AOJ should request that the VA 
examiner provide an opinion in terms of 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that bilateral carpal tunnel syndrome is 
proximately due to or been chronically 
worsened by service-connected disability, 
to include prolactinoma, pituitary 
adenoma, and central hypothyroidism, or 
hypertension.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claim 
should be readjudicated.  The AOJ should 
review all opinions obtained for adequacy 
and any further development required in 
that regard should be accomplished before 
returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the appellant 
afforded a reasonable opportunity in which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


